Citation Nr: 0502512	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  99-11 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a chronic 
lumbosacral spine disorder to include degenerative disc 
disease and degenerative joint disease.  

2.  Entitlement to service connection for chronic right leg 
deep venous thrombosis.  

3.  Entitlement to service connection for chronic left leg 
deep venous thrombosis.  

4.  Entitlement to service connection for a chronic right hip 
disorder to include degenerative arthritis.  

5.  Entitlement to service connection for a chronic left hip 
disorder to include degenerative arthritis.  

6.  Entitlement to service connection for chronic right genu 
recurvatum.  

7.  Entitlement to service connection for chronic right knee 
synovitis.  

8.  Entitlement to service connection for a chronic left knee 
disorder to include degenerative arthritis.  

9.  Entitlement to service connection for a chronic right 
ankle disorder to include degenerative arthritis.  

10.  Entitlement to service connection for a chronic left 
ankle disorder to include degenerative arthritis.  

11.  Entitlement to service connection for a chronic right 
foot disorder to include degenerative arthritis, foot drop, 
and calluses.  

12.  Entitlement to service connection for a chronic left 
foot disorder to include degenerative arthritis.  

13.  Entitlement to service connection for right lower 
extremity shortening.  

14.  Entitlement to service connection for chronic bilateral 
lower extremity peripheral neuropathy to include nerve damage 
claimed as the result of Agent Orange exposure.  

15.  Entitlement to service connection for a chronic 
pulmonary disorder to include embolism residuals.  

16.  Entitlement to a separate compensable disability 
evaluation for the veteran's right knee patellectomy scar 
residuals.  

17.  Entitlement to service connection for a profound limp.

REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from October 1962 to August 
1966.  

In January 1997, the North Little Rock, Arkansas, Regional 
Office (RO) denied both an increased disability evaluation 
for the veteran's right knee patellectomy with traumatic 
arthritis and a total rating for compensation purposes based 
on individual unemployability.  In December 1997, the veteran 
submitted a notice of disagreement with the denial of a total 
rating for compensation purposes based on individual 
unemployability.  In September 1998, the RO issued a 
statement of the case (SOC) to the veteran and his accredited 
representative.  In September 1998, the accredited 
representative withdrew the veteran's claim for a total 
rating for compensation purposes based on individual 
unemployability.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 RO rating decision 
which, in pertinent part, determined that the veteran had not 
submitted well-grounded claims of entitlement to service 
connection for a chronic lumbar spine disorder to include 
degenerative joint disease, right lower extremity deep venous 
thrombosis, and left lower extremity deep venous thrombosis, 
and denied the claims.  In December 1998, the veteran 
submitted a notice of disagreement.  In January 1999, the RO 
issued a SOC to the veteran and his accredited 
representative.  In March 1999, the veteran submitted a 
substantive appeal.  

In May 1999, the RO determined that the veteran had not 
submitted a well-grounded claim of entitlement to service 
connection for a chronic right foot disorder to include foot 
drop and calluses; denied that claim; and denied service 
connection for a chronic right hip disorder to include 
degenerative arthritis, a chronic left hip disorder to 
include degenerative arthritis, a chronic left knee disorder 
to include degenerative arthritis, a chronic right ankle 
disorder to include degenerative arthritis, a chronic left 
ankle disorder to include degenerative arthritis, a chronic 
right foot disorder to include degenerative arthritis, a 
chronic left foot disorder to include degenerative arthritis, 
right patellectomy scar residuals including right leg 
disfigurement; a chronic bilateral lower extremity 
neurological disorder to include nerve damage; and a chronic 
pulmonary disorder to include embolism residuals.  In June 
1999, the veteran submitted a notice of disagreement with the 
May 1999 rating decision.  In July 1999, the RO issued a SOC 
to the veteran and his accredited representative.  In July 
1999, the veteran perfected an Appeal to the Board (VA Form 
9) from the May 1999 rating decision.  

In a September 2, 1999, the RO denied service connection for 
both post-traumatic stress disorder (PTSD) and peripheral 
neuropathy claimed as the result of Agent Orange residuals.  
In a September 30, 1999 rating decision, the RO determined 
that the veteran had not submitted well-grounded claims of 
entitlement to service connection for right genu recurvatum, 
right knee synovitis, right lower extremity shortening, and a 
profound limp and denied the claims.  In October 1999, the 
veteran submitted a notice of disagreement with the September 
1999 rating decisions.  In January 2000, the RO issued a SOC 
to the veteran and his accredited representative.  In March 
2000, the veteran submitted an Appeal to the Board (VA Form 
9) from the September 1999 rating decisions.  

In September 2002, the RO granted service connection for 
PTSD; assigned a 50 percent evaluation for that disability; 
granted a total rating for compensation purposes based on 
individual unemployability; reviewed the veteran's claims of 
entitlement to service connection for chronic right lower 
extremity deep venous thrombosis, chronic left lower 
extremity deep venous thrombosis, a chronic lumbar spine 
disorder, chronic right genu recurvatum, chronic right knee 
synovitis, right lower extremity shortening, and a chronic 
right foot disorder to include foot drop and calluses, a 
profound limp, on the merits and denied the claims.  The 
veteran has been represented throughout this appeal by the 
Disabled American Veterans.  

Given that service connection is currently in effect for 
right knee patellectomy residuals with traumatic arthritis, 
the Board has reframed the veteran's request for service 
connection for right patellectomy scar residuals including 
right leg disfigurement as entitlement to a separate 
compensable disability evaluation for the veteran's right 
patellectomy scar residuals.  

For the reasons and bases discussed below, service connection 
for chronic lumbosacral spine degenerative disc disease and 
degenerative joint disease is GRANTED.  

The issues of the veteran's entitlement to service connection 
for chronic right leg deep venous thrombosis, chronic left 
leg deep venous thrombosis, a chronic right hip disorder to 
include degenerative arthritis, a chronic left hip disorder 
to include degenerative arthritis, chronic right genu 
recurvatum, chronic right knee synovitis, a chronic left knee 
disorder to include degenerative arthritis, a chronic right 
ankle disorder to include degenerative arthritis, a chronic 
left ankle disorder to include degenerative arthritis, a 
chronic right foot disorder to include degenerative 
arthritis, foot drop, and calluses, a chronic left foot 
disorder to include degenerative arthritis, right lower 
extremity shortening, a chronic pulmonary disorder to include 
embolism residuals, a profound limp, and bilateral lower 
extremity peripheral neuropathy to include nerve damage 
claimed as the result of Agent Orange exposure and a separate 
compensable disability evaluation for the veteran's right leg 
patellectomy scar residuals are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify the veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  Service connection is currently in effect for chronic 
right patellectomy residuals with traumatic arthritis and 
PTSD.  

2.  The veteran's chronic lumbosacral spine degenerative disc 
disease and degenerative joint disease have been shown to be 
etiological related to his service-connected right 
patellectomy residuals with traumatic arthritis.  


CONCLUSION OF LAW

Chronic lumbosacral degenerative disc disease and 
degenerative joint disease were incurred proximately due to 
or as the result of the veteran's service-connected right 
patellectomy residuals with traumatic arthritis.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310(a) 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  The United 
States Court of Appeals for Veterans Claims (Court) has 
clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for right patellectomy residuals with 
traumatic arthritis and PTSD.  

The veteran's service medical records make no reference to a 
chronic lumbosacral spine disorder or other back 
abnormalities.  At a July 1966 physical examination for 
service separation, the military examiner identified no back 
or spinal abnormalities.  

A July 1997 written statement from C. Lowry Barnes, M.D., 
conveys that the veteran walked with a profound limp which 
apparently "placed increased stress on his lower lumbar 
region."  Dr. Barnes opined that the veteran's back 
disability "is a direct result of his" service-connected 
right patellectomy residuals.  A September 1997 written 
statement from Jan C. Sharp, M.D., relates that the veteran's 
chronic right patellectomy residuals were "contributing to 
some lower back problems including a profound limp which has 
increased stress on his back" and resulted in chronic back 
pain.  

Clinical documentation from Thomas M. Ward, M.D., dated in 
December 1997 and January 1998 states that the veteran 
complained of chronic back pain and sciatica.  
Contemporaneous X-ray studies of the lumbosacral spine were 
reported to reveal findings consistent with L4-5 
spondylolisthesis and degenerative joint disease with 
osteophytes and L5-S1 degenerative disc disease.  Dr. Ward 
commented that the veteran's lumbosacral spine disabilities 
were "a direct result of his knee injury of 1962 with his 
subsequent patellectomy resulting in a failed quadriceps 
lever arm and thus promoting knee buckling with subsequent 
falls leading to changes in the knee and lumbar spine through 
ageing, deterioration, and trauma."  

At a February 1998 VA examination for compensation purposes, 
the examiner advanced impressions of facet degenerative 
disease of the lower lumbar segments and a mild scoliotic 
curve.  Contemporaneous X-ray studies of the lumbosacral 
spine revealed vertebral spurring.  A March 1998 VA 
neurological evaluation indicates that an impression of 
"chronic low back pain which appears to be musculoskeletal 
with no objective evidence of neurologic deficit" was 
advanced.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran has been diagnosed with chronic lumbosacral spine 
degenerative disc disease and degenerative joint disease by 
X-ray studies.  Drs. Barnes, Sharp, and Ward have 
affirmatively stated that the veteran's lumbosacral spine 
disabilities are etiologically related to his 
service-connected post-operative right patellectomy 
residuals.  The VA examiners did not advance an opinion as to 
the etiology of the veteran's chronic lumbosacral spine 
disabilities.  In the absence of any competent and persuasive 
evidence to the contrary, the Board finds that service 
connection is now warranted for chronic lumbosacral spine 
degenerative disc disease and degenerative joint disease.  


II.  VCAA

In reviewing the issue of the veteran's entitlement to 
service connection for a chronic lumbosacral spine disorder, 
the Board observes that the VA has secured or attempted to 
secure all relevant documentation to the extent possible.  
There remains no issue as to the substantial completeness of 
the veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  The 
veteran has been afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran was scheduled for a February 2004 
hearing before the Board.  He subsequently cancelled the 
scheduled hearing.  In December 2001, the veteran was 
provided with a Veterans Claims Assistance Act (VCAA) notice 
which informed him of the evidence needed to support a claim 
for service connection; what actions he needed to undertake; 
and how the VA would assist him in developing his claim.  
While the VCAA notice was provided after the perfection of 
the veteran's appeal, the Board finds that such deficiency is 
not prejudicial to the veteran give the favorable resolution 
of his claim above.  


ORDER

Service connection for chronic lumbosacral spine degenerative 
disc disease and degenerative joint disease is GRANTED.  


REMAND

A November 1997 Social Security Administration (SSA) notice 
informed the veteran that he met the medical requirements for 
an award of SSA disability benefits.  A December 1997 written 
statement from Dr. Ward indicates that the veteran had been 
recently awarded SSA disability benefits.  Documentation of 
the veteran's SSA award of disability benefits and the 
evidence considered by the SSA in granting the veteran's 
claim is not of record.  The VA's duty to assist the veteran 
includes an obligation to obtain the records from the SSA.  
Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

In his September 1997 written statement, Dr. Sharp indicated 
that she was the veteran's private physician and had treated 
his chronic disabilities including deep venous thrombosis.  
Clinical documentation of the cited treatment is not of 
record.  The VA should obtain all relevant VA and private 
treatment records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

In reviewing the claims files, the Board observes that the 
clinical record is in apparent conflict as to the etiologies 
of several of the claimed disorders and whether the veteran 
manifests actually exhibits a right lower leg shortening.  
While Drs. Sharp and Ward have attributed the onset of both 
the veteran's deep venous thrombosis and his right hip 
disorder to his service-connected post-operative right knee 
patellectomy residuals, a VA examiner discounted such 
etiological relationships.  Therefore, an additional VA 
examination for compensation purposes would be helpful in 
resolving the issues raised by the instant appeal.  

In August 2002, the Secretary of the VA amended the portions 
of the Schedule For Rating Disabilities applicable to 
post-operative scars and other skin disabilities.  The Board 
observes that the veteran has not been afforded a VA 
examination for compensation purposes which addresses the 
criteria set forth in the amended regulations.  The VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Accordingly, this case is REMANDED for the following 
action:  

1.  Contact the SSA and request that it 
provide documentation of the veteran's 
award of disability benefits and copies 
of all records developed in association 
with the award thereof for incorporation 
into the record.  

2.  Contact the veteran and request that 
he provide information as to all 
post-service treatment of his chronic 
right and left leg deep venous 
thrombosis, right hip disorder, left hip 
disorder, right genu recurvatum, right 
knee synovitis, left knee disorder, right 
ankle disorder, left ankle disorder, 
right foot disabilities, left foot 
disorder, right lower extremity 
shortening, chronic pulmonary disorder, 
peripheral neuropathy, right leg scars, 
and profound limp including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact Jan C. Sharp, M.D., and 
all other identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

3.  Request that copies of all pertinent 
VA clinical documentation pertaining to 
treatment of the veteran after August 
2000, not already of record, be forwarded 
for incorporation into the claims file.  

4.  Then schedule a VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of the veteran's chronic right and left 
leg deep venous thrombosis, right hip, 
left hip, right genu recurvatum, right 
knee synovitis, left knee, right ankle, 
left ankle, right foot, left foot, right 
lower extremity shortening, chronic 
pulmonary disorder, peripheral 
neuropathy, and service-connected right 
patellectomy scar residuals.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examination is 
to take into consideration the criteria, 
both prior to and effective August 30, 
2002 for rating skin disorders.  

The examiner or examiners should 
specifically state whether the veteran 
exhibits right genu recurvatum and right 
lower extremity shortening.  

The examiner or examiners should advance 
an opinion addressing:

?	whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
any identified deep venous 
thrombosis, right hip, left hip, 
right knee, left knee, right ankle, 
left ankle, right foot, left foot, 
right lower extremity shortening, 
profound limp, chronic pulmonary 
disorder, and/or peripheral 
neuropathy had its onset during 
active service or otherwise 
originated during such service; is 
etiologically related to the 
veteran's service-connected right 
knee patellectomy residuals with 
traumatic arthritis; or increased in 
severity beyond their nature 
progression as a result of his 
service-connected disabilities?  

Send the claims folders to the examiner 
or examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

5.  Adjudicate the veteran's entitlement 
to a separate compensable evaluation for 
his service-connected right patellectomy 
scar residuals and readjudicate his 
entitlement to service connection for 
chronic right leg deep venous thrombosis, 
chronic left leg deep venous thrombosis, 
a chronic right hip disorder to include 
degenerative arthritis, a chronic left 
hip disorder to include degenerative 
arthritis, chronic right genu recurvatum, 
chronic right knee synovitis, a chronic 
left knee disorder to include 
degenerative arthritis, a chronic right 
ankle disorder to include degenerative 
arthritis, a chronic left ankle disorder 
to include degenerative arthritis, a 
chronic right foot disorder to include 
degenerative arthritis, foot drop, and 
calluses, a chronic left foot disorder to 
include degenerative arthritis, right 
lower extremity shortening, profound 
limp, a chronic pulmonary disorder to 
include embolism residuals, and bilateral 
lower extremity peripheral neuropathy to 
include nerve damage claimed as the 
result of Agent Orange exposure.  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


